 OCJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 12/03)
1. CIR./DIST./ DIV. CODE   2. PERSON REPRESENTED                                                                                       VOUCHER NUMBER
                                                    NAJEE BRANTLEY
3. MAG. DKT./DEF. NUMBER                                      4. DIST. DKT./DEF. NUMBER                     5. APPEALS DKT./DEF. NUMBER                      6. OTHER DKT. NUMBER
                                                               2:19-CR-92
7. IN CASE/MATTER OF (Case Name)                              8. PAYMENT CATEGORY                           9. TYPE PERSON REPRESENTED                       10. REPRESENTATION TYPE
                                                              ✔ Felony
                                                              G                        G Petty Offense      ✔ Adult Defendant
                                                                                                            G                            G Appellant             (See Instructions)
 USA V. BRANTLEY                                              G Misdemeanor            G Other              G Juvenile Defendant         G Appellee          CC
                                                              G Appeal                                      G Other
11. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) If more than one offense, list (up to five) major offenses charged, according to severity of offense.
 18:922 (g)(1) Felon in Possession of a Firearm and Ammunition
12. ATTORNEY’S NAME (First Name, M.I., Last Name, including any suffix),                                    13. COURT ORDER
    AND MAILING ADDRESS                                                                                      G O Appointing Counsel                          G C Co-Counsel
                                                                                                             ✔ F Subs For Federal Defender
                                                                                                             G                                               G R Subs For Retained Attorney
 Pasquale F. Giannetta, Esq.                                                                                 G P Subs For Panel Attorney                     G Y Standby Counsel
 475 Bloomfield Avenue
 Newark, NJ 07107                                                                                           Prior Attorney’s Name: K. Anthony Thomas, Esq.
                                                                                                                Appointment Dates:           9/21/2018-5/21/2019
                                                                                                             G Because the above-named person represented has testified under oath or has otherwise
                Telephone Number :                           (973) 482-7910                                 satisfied this Court that he or she (1) is financially unable to employ counsel and (2) does
                                                                                                            not wish to waive counsel, and because the interests of justice so require, the attorney whose
14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)                                    name appears in Item 12 is appointed to represent this person in this case, OR
                                                                                                             G Other (See Instructions)

                                                                                                                                Signature of Presiding Judge or By Order of the Court

                                                                                                                              5/22/2019
                                                                                                                            Date of Order                               Nunc Pro Tunc Date
                                                                                                            Repayment or partial repayment ordered from the person represented for this service at time
                                                                                                            appointment.        G YES G NO
                                    CLAIM FOR SERVICES AND EXPENSES                                                                                 FOR COURT USE ONLY
                                                                                                                   TOTAL                MATH/TECH.             MATH/TECH.
                                                                                             HOURS                                                                                     ADDITIONAL
                 CATEGORIES (Attach itemization of services with dates)                                           AMOUNT                 ADJUSTED               ADJUSTED
                                                                                            CLAIMED                                                                                      REVIEW
                                                                                                                  CLAIMED                 HOURS                 AMOUNT
15.              a.   Arraignment and/or Plea                                                                               0.00                                           0.00
                 b.   Bail and Detention Hearings                                                                           0.00                                           0.00
                 c.   Motion Hearings                                                                                       0.00                                           0.00
                 d.   Trial                                                                                                 0.00                                           0.00
 In Court




                 e.   Sentencing Hearings                                                                                   0.00                                           0.00
                 f.   Revocation Hearings                                                                                   0.00                                           0.00
                 g.   Appeals Court                                                                                         0.00                                           0.00
                 h.   Other (Specify on additional sheets)                                                                  0.00                                           0.00
                 (RATE PER HOUR = $                                 )   TOTALS:                     0.00                    0.00                   0.00                    0.00
16.              a.   Interviews and Conferences                                                                            0.00                                           0.00
                 b.   Obtaining and reviewing records                                                                       0.00                                           0.00
 Out of Court




                 c.   Legal research and brief writing                                                                      0.00                                           0.00
                 d.   Travel time                                                                                           0.00                                           0.00
                 e.   Investigative and other work (Specify on additional sheets)                                           0.00                                           0.00
                 (RATE PER HOUR = $                                 )   TOTALS:                     0.00                    0.00                   0.00                    0.00
17.              Travel Expenses (lodging, parking, meals, mileage, etc.)
18.              Other Expenses (other than expert, transcripts, etc.)
GRAND TOTALS (CLAIMED AND ADJUSTED):                                                                                        0.00                                           0.00
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE                                                20. APPOINTMENT TERMINATION DATE                           21. CASE DISPOSITION
                                                                                                                 IF OTHER THAN CASE COMPLETION
           FROM:                                                  TO:
22. CLAIM STATUS                              G Final Payment               G Interim Payment Number                                        G Supplemental Payment
                Have you previously applied to the court for compensation and/or reimbursement for this    G YES       G NO            If yes, were you paid?    G YES G NO
                Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this
                representation? G YES         G NO            If yes, give details on additional sheets.
                I swear or affirm the truth or correctness of the above statements.
                Signature of Attorney                                                                                                            Date

                                                                    APPROVED FOR PAYMENT — COURT USE ONLY
23. IN COURT COMP.                               24. OUT OF COURT COMP.             25. TRAVEL EXPENSES             26. OTHER EXPENSES                       27. TOTAL AMT. APPR./CERT.
                                                                                                                                                             $0.00
28. SIGNATURE OF THE PRESIDING JUDGE                                                                                DATE                                     28a. JUDGE CODE

29. IN COURT COMP.                               30. OUT OF COURT COMP.             31. TRAVEL EXPENSES             32. OTHER EXPENSES                       33. TOTAL AMT. APPROVED
                                                                                                                                                             $0.00
34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved                                       DATE                                     34a. JUDGE CODE
    in excess of the statutory threshold amount.




                        Print                                Save As...                      Export as FDF                         Retrieve FDF File                                  Reset
